In a child custody proceeding pursuant to Family Court Act article 6, the Law Guardian appeals from (1) a decision of the Family Court, Rockland County (Garvey, J.), dated August 24, 2000, and (2) an order of the same court, entered September 14, 2000, which granted the mother’s petition to relocate to Florida with the parties’ child.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
After weighing the appropriate factors as set forth in Matter of Tropea v Tropea (87 NY2d 727), the Family Court properly found that it was in the child’s best interest to grant the mother’s request to relocate to Florida with the child. The court was not required to follow the recommendations of the court-appointed expert and Law Guardian (see, Matter of Hopkins v Wilkerson, 255 AD2d 319; Matter of Forzano v Scuderi, 224 AD2d 385). The Family Court did not arbitrarily disregard the recommendations of the expert and Law Guardian and there is a sound and substantial basis in the record for its determination to permit the mother to relocate to Florida with the child. Florio, J.P., Goldstein, McGinity and H. Miller, JJ., concur.